Citation Nr: 1003997	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-18 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
the purpose of establishing eligibility for VA benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971, and he later died in April 1999.  The appellant seeks 
entitlement to VA benefits as his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in June 1969, 
but the marriage was subsequently terminated by a divorce in 
October 1979.  

2.  The evidence does not show the Veteran and appellant 
remarried, and the state of Missouri does not recognize 
common law marriages.  

3.  The Veteran died in April 1999.  


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the Veteran for the purpose of VA benefits have not 
been met.  38 U.S.C.A. §§ 101(3), 103, 102, 1304, 1541 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 
3.54, 3.55, 3.205 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

Nevertheless, as will be discussed below, the Board has 
determined that there is no legal entitlement to the claimed 
benefits as a matter of law.  The notice provisions and duty 
to assist provisions are not applicable to a claim, where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit. See VAOPGCPREC 5-2004 
(June 23, 2004).  There is no dispute as to the underlying 
facts of this case, and the Board has denied the claim as a 
matter of law.  Therefore, the notice provisions and duty to 
assist provisions are inapplicable. See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001); Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim. 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  As such, 
there is no reason to delay the consideration of the claim. 
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). Accordingly, it 
is not prejudicial for the Board to decide the matter without 
further development. Bernard v. Brown, 4 Vet. App. 384 
(1993).


Law and Analysis

The appellant applied for VA benefits asserting that she is 
the Veteran's surviving spouse.  Although she divorced the 
Veteran in 1979, she contends that they only divorced in 
order for her and her children to obtain government benefits, 
including health care and food stamps.  She also contends 
that she and the Veteran continued to reside in the same home 
and that they bought a house together in 1995.  See 
appellant's notice of disagreement, received in August 2007; 
see also appellant's claim (VA Form 21-526), received in July 
2007.  

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) before the expiration of 15 years 
after the termination of the period of service in which the 
injury or disease causing the death of the veteran was 
incurred or aggravated; (2) for one year or more; or (3) for 
any period of time, if a child was born of the marriage, or 
was born to them before the marriage. 38 U.S.C.A. §§ 1102, 
1304, 1541; 38 C.F.R. § 3.54.

To be recognized as the Veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex whose marriage 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j) 
and who was the spouse of a veteran at the time of the 
veteran's death.  The appellant must also have lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death, except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without the fault of the spouse.  In addition, to be 
recognized as a surviving spouse, a claimant cannot have 
remarried since the death of the veteran and after September 
19, 1962, lived with another person of the opposite sex and 
held himself or herself out to the public to be the spouse of 
such other person. 38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50(b)(1), 3.53.

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).  

For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued. 38 U.S.C.A. 
§ 103(c); 38 C.F.R. § 3.1(j).

In this case, the Veteran served on active duty from April 
1969 to April 1971.  A marriage certificate indicates that 
the he married the appellant in June 1969.  He later died in 
April 1999, and his death certificate shows that he was 
divorced at the time of his death and did not have a 
surviving spouse.

The appellant submitted a VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child, in July 
2007.  She indicated that she married the Veteran in June 
1969.  She also stated that the marriage ended with a divorce 
in October 1979, but that she lived continuously with the 
Veteran from the date of marriage to the date of death. 

The Board does acknowledge that the evidence of record does 
not include an official decree of divorce.  However, the 
Veteran submitted claims in September 1990 and January 1998 
in which he indicated that he was divorced, and the appellant 
herself has reported divorcing the Veteran in October 1979.  
The Veteran's death certificate also indicated that he was 
divorced and there was no surviving spouse listed.  

In addition, the evidence does not show that the appellant 
and the Veteran ever remarried or had a common law marriage.  
The appellant has indicated that she had four children with 
the Veteran and stated that "Even after we got a divorce we 
were still like man and wife and lived that way with each 
other and supported each other until the day of his death."  
However, she has not specifically asserted that they actually 
remarried or had a common law marriage.  In fact, she has 
clearly stated that she divorced the Veteran so that she 
could obtain government benefits.  Her assertions show that 
she knew that she was not married to the Veteran and that she 
did not intend or want to be married to him because of such 
benefits.  Moreover, the state of Missouri does not recognize 
common law marriages. See 38 C.F.R. §§ 3.52, 3.205 (2009); 
White v. Triangle Insulation Co., 663 S.W. 2d 432 (1983) 
(Missouri does not recognize common law marriages entered 
into after 1921).  

Based on the foregoing, there is simply is no legal authority 
to permit the Board to recognize the appellant as the 
Veteran's surviving spouse for VA purposes.  Accordingly, the 
claim must be denied as a matter of law.








ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for the purpose of establishing eligibility for VA benefits 
is denied.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


